Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 8/18/21. Claims  7, 8 and 10 are cancelled. Claims 27-38 are new. Claims 1, 2, 4-6, 9, 11-13 and 27-38 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that the automatically activating the BP 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 9, 11-13 and 27-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1, the claim recites that the recites automatically activating the pressure sensor when a nonzero pressure is determined but it is unclear how the pressure sensor can determine this if it is not on as is implied by it not being activated yet. It seems the language should be that the sensor does not start recording pressure signals until a nonzero pressure is determined. It is also unclear if the calculating step is activated by the nonzero pressure as well or if that step is separate. Claims 2, 4-6, 9, 11-13 are rejected based on their dependency from claim 1.
For claim 32, the claim recites that the recites automatically activating the pressure sensor when a threshold pressure is determined but it is unclear how the pressure sensor can determine 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 9, 11-13 and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. US 2008/0171915 in view of Ting 6,443,906 and Bly et al. US 2015/0031964.
 	Regarding claims 1, 37 and 32, Kawajiri discloses a method for monitoring pressure of blood in an artery, comprising: 
positioning a non-invasive blood pressure (BP) monitoring device on a finger ([FIG4]), wherein the BP monitoring device comprises a pressure sensor mounted to a brace configured to span a phalanx bone of the finger ([FIG4,6] sensor 103 on brace 101), and wherein positioning the BP monitoring device includes securing the brace to the finger using an nonstretchable strap (strap 102), such that the pressure sensor of the BP monitoring device contacts an area above an artery of the finger; 

in response to sensing, by the pressure sensor, a nonzero pressure applied to the pressure sensor as a result of the bending of the finger, automatically activating the pressure sensor and sensing ([¶94] does not activate a measurement until there is a valid pressure reading), using the pressure sensor in contact with the area above the artery of the finger, one or more pressure data readings, each of the one or more pressure data readings corresponding to a compression of the pressure sensor caused by blood pressure in the artery ([¶61]); and 
calculating one or both of a blood pressure value and a heart pulse rate based on an oscillometric analysis of the one or more pressure data readings by a data processing system in electronic communication with the pressure sensor ([¶61] measure pressure and pulse).
Kawajiri does not specifically disclose that the pressure is cause by the bending of the finger. Ting teaches a non-pneumatic wearable cuff that teaches rigid straps and that shows that flexion and bending of the joint and fingers would vary the pressure applied to the sensor in a device similar to Kawajiri’s ([C6 L58-65]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Kawajiri with the teachings of Ting in order to allow for sensing of pulsation and pressure with the users fingers and hands in various positions ([C5 L60-63]). 
Kawajiri does not specifically disclose using an oscillometric analysis. Bly teaches a similar pressure sensing device that uses oscillometric analysis ((59,60] the device is used to determine pressure oscillation and thus uses an oscillometric analysis). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the analysis of Bly 
Regarding claim 2, Kawajiri discloses the one or more pressure data readings exclude any pressure data readings corresponding to an air pressure ([¶94] the pressure is applied through the ring).
 	Regarding claims 4, 9, 28, 31 and 36, Kawajiri discloses wherein the finger is caused to bend at a proximal inter-phalangeal (PIP) joint. ([FIG3,4] the sensor fits between the MCP and PIP joints)
Regarding claims 5, 6, 34, Kawajiri discloses causing the finger to bend includes causing the finger to bend further comprising sensing with the pressure sensor at continuous time intervals one or more pressure data readings while the finger is bending from an unbent position to a bent position ([¶171] continuous measurements are taken through the various finger bending).
Regarding claim 11, 29 and 37, Kawajiri discloses the BP monitoring device is part of a ring system that includes a printed circuit board coupled to the pressure sensor ([¶65]).
Regarding claim 12, Kawajiri discloses the pressure sensor comprises a proportional sensor configured such that a property of the proportional sensor changes linearly in response to a change in the compression of the pressure sensor caused by blood pressure in the artery ([¶118] the pressure sensor has a linear response to the pressure change).
Regarding claim 13, Kawajiri does not specifically disclose the pressure sensor comprises a capacitive sensor, and sensing the one or more pressure data readings includes a change in capacitance based on compression of the pressure sensor. Bly teaches using a capacitive sensor ([¶71]). Therefore it would have been obvious to one of ordinary skill in the art at the time of 
 	Regarding claims 30 and 35, Kawajiri discloses the data processing system is secured to the finger by the non-stretchable strap ([FIG4,6] strap 102).
Regarding claim 33, Ting teaches the artery is occluded when the finger is in the third position ([C3 L33-36]).
Regarding claim 38, Kawajiri discloses the cardiac property includes one or both of a blood pressure value and a heart pulse rate ([¶61] pressure and pulse are measured).

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Kawajiri discloses the structure of the device but does not disclose bending the finger. Ting however, remedies these deficiencies. Specifically, Ting teaches that bending the finger would affect the pressure in the finger while wearing the device of Kawajiri. While Ting does continuously sense pressure, Ting is not relied on to teach this features. Kawajiri discloses automatically activating the pressure sensor as a result of bending the finger, i.e. as a result of sensing a nonzero pressure ([¶94]).
Regarding Applicant’s arguments that Ting would discourage a person from bending the finger, Examiner respectfully disagrees. Ting mentions that bending can vary and change the .  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792